BARFIELD, Chief Judge.
In this otherwise frivolous appeal of the amount of attorney fees awarded in a workers’ compensation case, we found this observation by the judge of compensation claims (JCC), which we commend to the bench and bar involved in such litigation:
In addition to [consideration of the statutory factors found in section 440.34(1) ], this court has considered the action of the employer/servicing agent throughout the course of this litigation. If concessions and similar steps by employers and carriers to shorten [the] litigation process are not taken into consideration when fees are determined, then the message sent is that once a claimant is represented by counsel, each side should behave in a thoroughly adversarial manner without regard for the needs of the injured employee, or the employer, or the system. In this case, the employer/servicing agent resolved (quite appropriately I would add) the issues before trial and did so without the need for *803any formal discovery beyond the deposition of the claimant.
The JCC’s order is AFFIRMED.
ERVIN and BENTON, JJ., concur.